Title: To George Washington from James McHenry, 31 January 1796
From: McHenry, James
To: Washington, George


          
            Dear Sir.
            Near Baltimore [Md.] 31 Jany 1796.
          
          I received your favour of the 28th last night and had its contents immediately communicated to Mr Chase. He is extremely pleased with his appointment and I have strong hopes that its good effects as it respects the public will extend beyond the judicial department, but on this point it is unnecessary to be particular till I have the happiness to see you. He would have set out to-day at noon but the stage he had engaged disappointed him so that he will only commence his journey to-morrow. I pray you to receive him kindly and cordially.
          I intend to leave this place on wednesday on horse back, and to be in Philada by friday evening or saturday forenoon, for having a bad cold I shall be obliged to start sometime after sun-rise and take up my lodgings before sun down.
          I must however mention to you, lest some obstacle not foreseen at present should occasion a longer delay, what I have yet to do. Having been connected in two merchantile partnerships I have thought it proper to enter into my office totally free from every such connexion. One of them I have settled (yesterday) at an actual loss of about £3000. The other, which has neated me for five years past £1000 annually, I expect will be finally adjusted to-morrow, after which I shall meet you with a disembarrassed mind and rich enough to require no increase of salary, and by no means displeased at any sacrifice I have made that approaches me at this moment to your labours and cares. With the sincerest respect and attachment I am Dear Sir most affectionately your devoted & obt St
          
            James McHenry
          
        